
	
		I
		111th CONGRESS
		1st Session
		H. R. 2769
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Bright introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Act to promote the
		  commercialization of certain small business research and development projects,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercializing Small Business
			 Research and Development Act.
		2.Focus on
			 commercializationSection 9(a)
			 of the Small Business Act (15 U.S.C. 638(a)) is amended by adding at the end
			 the following: It is further the policy of Congress that the programs
			 established in this section should focus on promoting research and development
			 of projects governed by commercial business plans, which have significant
			 potential to produce products or services for the marketplace or for
			 acquisition by Federal agencies..
		3.Inclusion of
			 energy-related research topics and rare disease-related research topics as
			 deserving special consideration as SBIR research
			 topicsSection 9(g)(3) of the
			 Small Business Act (15 U.S.C. 638(g)(3)) is amended—
			(1)in the matter
			 preceding subparagraph (A) by inserting after critical
			 technologies the following: or pressing research
			 priorities;
			(2)at the end of subparagraph (A) by striking
			 or; and
			(3)by adding at the
			 end the following:
				
					(C)the National Academy of Sciences, in the
				final report issued by the America’s Energy Future: Technology
				Opportunities, Risks, and Tradeoffs project, and in subsequent reports
				issued by the National Academy of Sciences on sustainability, energy, and
				alternative fuels;
					(D)the National
				Institutes of Health, in the annual report on the rare diseases research
				activities of the National Institutes of Health for fiscal year 2005, and in
				subsequent reports issued by the National Institutes of Health on rare diseases
				research activities; or
					(E)the National Academy of Sciences, in the
				final report issued by the ‘Transit Research and Development: Federal Role in
				the National Program’ project and the ‘Transportation Research, Development and
				Technology Strategic Plan (2006–2010)’ issued by the United States Department
				of Transportation Research and Innovative Technology Administration, and in
				subsequent reports issued by the National Academy of Sciences and United States
				Department of Transportation on transportation and
				infrastructure;
					.
			4.Nanotechnology-related
			 research topics
			(a)SBIRSection 9(g)(3) of the Small Business Act
			 (15 U.S.C. 638(g)(3)), as amended, is further amended—
				(1)at the end of
			 subparagraph (D) by striking or;
				(2)at the end of
			 subparagraph (E) by adding or; and
				(3)by adding at the
			 end the following:
					
						(F)the national nanotechnology strategic plan
				required under section 2(c)(4) of the 21st Century Nanotechnology Research and
				Development Act (15 U.S.C. 7501(c)(4)) and in subsequent reports issued by the
				National Science and Technology Council Committee on Technology, focusing on
				areas of nanotechnology identified in such
				plan;
						.
				(b)STTRSection
			 9(o)(3) of the Small Business Act (15 U.S.C. 638(o)(3)) is amended—
				(1)at the end of
			 subparagraph (A) by striking or;
				(2)at the end of
			 subparagraph (B) by adding or; and
				(3)by adding at the
			 end the following:
					
						(C)by the national nanotechnology strategic
				plan required under section 2(c)(4) of the 21st Century Nanotechnology Research
				and Development Act (15 U.S.C. 7501(c)(4)) and in subsequent reports issued by
				the National Science and Technology Council Committee on Technology, focusing
				on areas of nanotechnology identified in such
				plan;
						.
				5.Clarifying the
			 definition of Phase ThreeSection 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
			(1)in paragraph (4)(C) in the matter preceding
			 clause (i) by inserting after a third phase the following:
			 , which shall consist of work that derives from, extends, or logically
			 concludes efforts performed under prior SBIR funding agreements (which may be
			 referred to as Phase III);
			(2)in paragraph (8)
			 by striking and at the end;
			(3)in paragraph (9)
			 by striking the period at the end and inserting ; and;
			 and
			(4)by adding at the
			 end the following:
				
					(10)the term commercialization
				means the process of developing marketable products or services and producing
				and delivering products or services for sale (whether by the originating party
				or by others) to government or commercial
				markets.
					.
			6.Agency research
			 goalsSection 9 of the Small
			 Business Act (15 U.S.C. 638) is amended by striking subsection (h) and
			 inserting the following:
			
				(h)Agency research
				goals
					(1)In
				generalIn addition to the requirements of subsection (f), each
				Federal agency that is required by this section to have an SBIR program and
				that awards annually $5,000,000,000 or more in procurement contracts shall,
				effective for fiscal year 2010 and each fiscal year thereafter, establish
				annual goals for commercialization of projects funded by SBIR awards.
					(2)Specific
				goalsThe goals required by paragraph (1) shall include specific
				goals for each of the following:
						(A)The percentage of
				SBIR projects that receive funding for the third phase (as defined in
				subsection (e)(4)(C)).
						(B)The percentage of
				SBIR projects that are successfully integrated into a program of record.
						(C)The amount of
				Federal dollars received by SBIR projects through Federal contracts, not
				including dollars received through the SBIR program.
						(3)Submission to
				committeesFor each fiscal year for which goals are required by
				paragraph (1), the agency shall submit to the Committee on Small Business of
				the House of Representatives and the Committee on Small Business and
				Entrepreneurship of the Senate—
						(A)not later than 60
				days after the beginning of the fiscal year, the goals; and
						(B)not later than 90
				days after the end of the fiscal year, data on the extent to which the goals
				were met and a description of the methodology used to collect such
				data.
						.
		7.Commercialization
			 programsSection 9 of the
			 Small Business Act (15 U.S.C. 638) as amended, is further amended, by adding at
			 the end the following:
			
				(aa)Commercialization
				programs
					(1)In
				generalEach agency required
				by this section to conduct an SBIR program shall establish a commercialization
				program that supports the progress of SBIR awardees to the third phase. The
				commercialization program may include activities such as partnership databases,
				partnership conferences, multiple second phases, mentoring between prime
				contractors and SBIR awardees, multiple second phases with matching private
				investment requirements, jumbo awards, SBIR helpdesks, and transition
				assistance programs. The agency shall include in its annual report an analysis
				of the various activities considered for inclusion in the commercialization
				program and a statement of the reasons why each activity considered was
				included or not included, as the case may be.
					(2)Funding for
				commercialization programs
						(A)In
				generalFrom amounts made available to carry out this paragraph,
				the Administrator may, on petition by agencies required by this section to
				conduct an SBIR program, transfer funds to such agencies to support the
				commercialization programs of such agencies.
						(B)PetitionsThe
				Administrator shall establish rules for making transfers under subparagraph
				(A). The initial set of rules shall be promulgated not later than 90 days after
				the date of the enactment of this paragraph.
						(C)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this paragraph $27,500,000 for fiscal year 2010 and
				each fiscal year thereafter.
						(3)Funding
				limitationFor payment of
				expenses incurred to administer the commercialization programs described in
				paragraphs (1) and (2), the head of an agency may use not more than an amount
				equal to 1 percent of the funds set aside for the agency’s Small Business
				Innovation Research program. Such funds—
						(A)shall not be
				subject to the limitations on the use of funds in subsection (f)(2); and
						(B)shall not be used
				for the purpose of funding costs associated with salaries and expenses of
				employees of the Federal
				Government.
						.
		
